RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejections of claims 1-3, 5-10 and 14-15 made of record in the office action mailed on 10/04/2021 have been withdrawn due to Applicant’s amendment in the response filed 02/03/2022.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (U.S. App. Pub. No. 2002/185378) in view of Farrand et al. (U.S. App. Pub. No. 2016/0177103).
Regarding claims 1 and 4, Honeyman et al. teaches an electrophoretic medium comprising a polymer bound or crosslinked around pigment particles. (Abstract). Honeyman et al. teaches that the pigment particles are surface modified with a polymerizable or polymerization initiation group to the particle surface then reacting the particle with polymerizable monomers, which meet the limitations of “intermediate group”, as claimed.. (par. [0027]-[0029]). The polymerizable monomers include styrene or chloromethylstyrene [0096]-[0097]). The polymerizable monomers would therefore a form a polymer which is chemically bound to the polymerizable or polymerization initiation group containing compounds 
Honeyman et al. does not teach that the polymerizable monomers comprise a structure as in Formula I or are selected from the group in claim 4.
Farrand et al. teaches particles for electrophoretic displays wherein the particles comprise a pigment core encapsulated by a polymer material. (Abstract). Farrand et al. teaches that the shell material and content allows for tuning the density of the electrophoretic particles. (par. [0073]). Farrand et al. teaches that the shell materials may include copolymerized styrene monomers including 2-bromostyrene, 4-bromostyrene, 2-chlorostyrene, 4-chlorostyrene, 2-fluorostyrene and 4-fluorostyrene. (par. [0085]).
It would have been obvious to one of ordinary skill in the art to use monomers disclosed in Farrand et al. as the polymerizable monomers in Honeyman et al.
One of ordinary skill in the art would have found it obvious to select monomers disclosed in Farrand et al., including the halogen containing styrene monomers disclosed therein, because the references teaches that the materials are known in the art to be used as shell materials in electrophoretic particles for controlling the relative density thereof. The selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.

Regarding claims 2-3, the polymer is bonded to the “intermediate groups” via either covalent or ionic bonds. (par. [0093]).
Regarding claim 5, the polymer comprises 1-15 parts by weight of the pigment particles. (Abstract).
Regarding claims 6-8, the pigment particles may be titanium dioxide particles which may be coated with silica. (par. [0084]).
Regarding claims 9-10, Honeyman et al. teaches that the “intermediate group” includes silane compounds including 3-(trimethoxysilyl) propyl methacrylate. (par. [0096]).
Regarding claims 14-15, Honeyman et al. teaches using the electrophoretic medium in a display, containing an electrode adjacent to the medium. (Abstract, Fig. 1A and 1B and par. [0041]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (U.S. App. Pub. No. 2002/185378) in view of Farrand et al. (U.S. App. Pub. No. 2016/0177103), further in view of Pullen et al. (U.S. App. Pub. No. 2005/0000813)
Honeyman and Farrand et al. is relied upon as described in the rejection of claim 1.
Regarding claim 11, Honeyman et al. does not teach that the pigment particles are selected from copper chromite or manganese ferrite.
Pullen et al. teaches copper chromite particles which are used as black particles in electrophoretic displays. (Abstract). Pullen et al. teaches that copper chromite is advantageously used as a black pigment over carbon black which has peculiar in the field of electrophoretic displays. (par. [0018]-[0021]).
It would have been obvious to one of ordinary skill in the art to use copper chromite as the black pigment Honeyman et al.
One of ordinary skill in the art would have found it obvious to use copper chromite in view of its advantageous properties as a black pigment in electrophoretic displays as taught in Pullen et al.
 Regarding claims 12-13, Pullen et al. further teaches using methacrylate based monomers as shell materials surrounding the copper chromite particles. (par. [0033]). The selection of these monomers as shell materials would have been obvious to one of ordinary skill in the art based on the physical and chemical properties desired in the electrophoretic particles of Honeyman et al.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 02/03/2022 regarding the 35 U.S.C. §102 rejections made of record in the office action mailed on 10/04/2021have been considered but are moot since the rejections have been withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        04/09/2022